 

MOSS ADAMS LLP

 

CERTIFIED PUBLIC ACCOUNTANTS | BUSINESS CONSULTANTS

EXHIBIT 10.4(b)

CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM

The Board of Directors and Stockholders

TC Global, Inc.:

We consent to the incorporation by reference of our report dated June 29, 2009,
relating to the consolidated financial statements of the Company appearing in
this Registration Statement on Form S-8 of TC Global, Inc. (formerly Tully’s
Coffee Corporation) for the year ended March 29, 2009.

LOGO [g80485g77c71.jpg]

Seattle, Washington

June 28, 2010